     Case 2:17-cv-02233-KJD-DJA Document 55 Filed 09/30/20 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    NSIXTY, LLC,                                           Case No. 2:17-cv-02233-KJD-DJA
 8                                              Plaintiff,                       ORDER
 9           v.
10    uPOST MEDIA, INC.,
11                                            Defendant.
12          This is a patent case in which NSixty asserted two patents against uPost Media: U.S.
13   Patent 8,619,115 (the “’115 patent”) and U.S. Patent 9,313,456 (the “’456 patent”). The United
14   States Patent and Trademark Office (the “USPTO”) initiated ex parte reexamination on both
15   patents. The reexamination of the ’115 patent has been assigned Reexamination Control No.
16   90/014,030 (the “’030 reexamination”), and the reexamination of the ’456 patent has been
17   assigned Reexamination Control No.90/014,031(the “’031 reexamination”).
18          On March 12, 2018, the Court ordered a stay of this case pending the reexaminations and
19   ordered the parties to submit a status report on July 10, 2018, and every 120 days thereafter until
20   the stay is lifted. (ECF No. 46.)
21          As to the ’030 reexamination, on January 11, 2019, the USPTO issued a final office
22   action maintaining the rejection of all of the claims. NSixty filed its appeal brief on June 11,
23   2019. The USPTO examiner responded to the appeal brief on October 8, 2019. The Appeal
24   remains Pending. As to the ’031 reexamination, on April 17, 2019, the USPTO assigned Appeal
25   Number 2019-003777 to the Appeal. The USPTO set a hearing date for December 2, 2019.
26          It appears that the parties have failed to file their two most recent status reports.
27   Therefore, this action will be administratively closed pending a motion to lift the stay and
28   proceed with the litigation. The parties will file a joint status report within fourteen (14) days of
     Case 2:17-cv-02233-KJD-DJA Document 55 Filed 09/30/20 Page 2 of 2



 1   the entry of this order and every one hundred and twenty (120) days thereafter.
 2          Accordingly, IT IS HEREBY ORDERED that the Clerk of this Court
 3   ADMINISTRATIVELY CLOSE this case;
 4          IT IS FURTHER ORDERED that the parties file a joint status report within fourteen (14)
 5   days of the entry of this order and every one hundred and twenty (120) days thereafter.
 6   Dated this 30th day of September 2020.
 7
 8
                                   _____________________________
 9
                                   Kent J. Dawson
10                                 United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
